       Case 3:21-cv-01014-MPS Document 1 Filed 07/23/21 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF CONNECTICUT



 LINDSEY KLEMYK,                                     CASE NO.:

                       Plaintiff,

 v.
                                                     PETITION FOR REMOVAL
 AMOS BRETTER AND                                    BASED UPON DIVERSITY
 BEAST COAST MOVING, LLC                             OF CITIZENSHIP
 (N/K/A/ BCM RELOCATION, LLC),

                       Defendants.                   JULY 23, 2021

______________________________________


       NOW COME petitioners/defendants, Amos Bretter and Beast Coast Moving, LLC

(n/k/a BCM Relocation, LLC), by and through their undersigned counsel, and respectfully

petition this Honorable Court as follows:

        1.     Petitioners are the defendants in a civil action captioned Lindsey Klemyk v.

Amos Bretter, et al., docket no. HHD-CV21-6144912-S, which suit was filed in the

Connecticut Superior Court, Judicial District of Hartford at Hartford (hereafter, the "state

court action"). A copy of the Summons and Complaint in the state court action are submitted

herewith as Exhibits A and B, respectively.

       2.      The Complaint in the state court action sounds in negligence and arises from

a motor vehicle accident alleged to have occurred at approximately 6:17 p.m. on October 3,

2019 on Interstate 84 westbound in West Hartford. Plaintiff alleges that at that time and

place, the defendant driver, Amos Bretter, rear-ended her vehicle in a violent manner,


                                              1
       Case 3:21-cv-01014-MPS Document 1 Filed 07/23/21 Page 2 of 5




causing her to sustain serious personal injuries and losses. Please see Exhibit B, Complaint,

Count One, Paras. 1 - 4. The Plaintiff alleges that at the time of the incident, Defendant

Bretter was operating his vehicle as the employee and/or agent of Defendant Beast Coast

Moving, LLC, which is now known as BCM Relocation, LLC. Please see Complaint, Count

One, Para. 3, and Count Two.

       3.      Among the permanent injuries and losses claimed by the Plaintiff are the

following: concussion, headaches, neck injuries, injuries to both arms and both shoulders,

and injuries to buttocks and low back. Please see Complaint, Count One, Para. 8. The

Plaintiff claims these injuries necessitated medical treatment including orthopedic care, x-

rays and MRI studies, and physical therapy. She further claims her injuries may be

permanent, and that she may need continued treatment into the future. She further claims to

have incurred substantial sums for her treatment. Please see Complaint, Paras. 8 and 9.

       4.      This action is being removed to the District Court pursuant to Title 28, United

States Code § 1441(a). In support of this Petition for Removal, Petitioners respectfully state

and represent to the Court as follows:

       a.      By Complaint dated June 22, 2021, Plaintiff filed suit against the Petitioners.

Service was accomplished upon Petitioners on or about July 2, 2021, via certified mail. The

Complaint seeks venue in the Superior Court of Connecticut, the Judicial District of Hartford

at Hartford.

       b.      The Plaintiff is citizen and domiciliary of the State of Connecticut. Please

see Exhibit A, Summons.




                                              2
          Case 3:21-cv-01014-MPS Document 1 Filed 07/23/21 Page 3 of 5




          c.    Petitioner Amos Bretter is a citizen and domiciliary of the State of New

Jersey.

          d.    Petitioner Beast Coast Moving, LLC (n/k/a BCM Relocation, LLC) is a sole

member limited liability company, organized and existing under the laws of the State of New

Jersey, with its principal place of business being Fair Lawn, New Jersey. The sole member

of Beast Coast Moving, LLC (n/k/a BCM Relocation, LLC) is Mr. Ben Bretter. Mr. Bretter

is a citizen and domiciliary of the State of New Jersey.

          e.    In her Complaint, Plaintiff alleges that as a result of the subject incident, she

suffered multiple physical injuries and monetary losses, which are claimed to be serious and

permanent in nature, including those injuries described in detail above. She further asserts

a claim of a permanent disability, limited ability to pursue her life’s usual activities, and pain

and suffering. Thus, the amount in controversy exceeds $75,000.00, exclusive of interest

and costs.

          5.    This Court has original jurisdiction over this Action pursuant to 28 U.S.C.

§1332(a)(1) because there is complete diversity of citizenship between the Plaintiff and the

Petitioners, and because the amount in controversy exceeds the sum or value of $75,000.00,

exclusive of interest and costs.

          6.    Venue is proper pursuant to 28 U.S.C. §1391(a) and (b), because the events

giving rise to the Plaintiff's claims occurred within the State of Connecticut and the

Petitioners are subject to personal jurisdiction in Connecticut.




                                                3
       Case 3:21-cv-01014-MPS Document 1 Filed 07/23/21 Page 4 of 5




       7.     Pursuant to 28 U.S.C. §1446(d), the Petitioners have notified the Superior

Court of the State of Connecticut, Judicial District of Hartford at Hartford by filing the

Notice of Removal attached hereto as Exhibit C.



       WHEREFORE, based upon the foregoing, Petitioners respectfully request that the

state court action be removed to the United States District Court for the District of

Connecticut pursuant to 28 U.S.C. §1441(a), and that further proceedings in the Superior

Court of Connecticut, Judicial District of Hartford at Hartford, docket no. HHD-CV21-

6144912-S, be discontinued.



                                            Respectfully submitted,

                                            DEFENDANTS/PETITIONERS,
                                            AMOS BRETTER AND
                                            BEAST COAST MOVING, LLC
                                            (N/K/A BCM RELOCATION, LLC)


                                            By:      /s/ Michael P. Kenney _________
                                                  Michael P. Kenney
                                                  Federal Bar No. ct26768
                                                  FREEMAN MATHIS & GARY, LLP
                                                  185 Asylum St., 6th Floor
                                                  Hartford CT 06103
                                                  Ph: 959-202-4978
                                                  michael.kenney@fmglaw.com




                                            4
       Case 3:21-cv-01014-MPS Document 1 Filed 07/23/21 Page 5 of 5




                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF CONNECTICUT


 LINDSEY KLEMYK,                                       CASE NO.:

                        Plaintiff,

 v.

 AMOS BRETTER AND                                      CERTIFICATE OF
 BEAST COAST MOVING, LLC                               SERVICE
 (N/K/A/ BCM RELOCATION, LLC),

                        Defendants.                    JULY 23, 2021

______________________________________


         I hereby certify that on July 23, 2021, a copy of the foregoing document was filed
electronically and served by mail upon anyone unable to accept electronic filing. Notice of
this filing will be sent by e-mail to all parties by operation of the Court's electronic filing
system or by mail to anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing. Parties may access this filing through the Court's CM/ECF System.


A copy of the foregoing was mailed to:

John J. Pavano, Esq.
Pavano Dombrowski, LLC
360 Bloomfield Avenue, Suite 200
Windsor CT 06095
Attorneys for the Plaintiff



                                              _____/s/ Michael P. Kenney_____________
                                              Michael P. Kenney
                                              Fed. Bar No. ct26768




                                              5
